Case 3:18-cv-00155-MOC-DCK Document 38 Filed 06/18/19 Page 1 of 3
                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION



REGINA BOSTON,                                        )
                                                      )
          Plaintiff,                                  )
                                                      )
v.                                                    )
                                                      ) CASE NO. 3:18-CV-00155-MOC-DCK
CAPITAL ONE AUTO FINANCE, INC.,                       )
                                                      )
          Defendant.                                  )
                                                      )


                             JOINT STIPULATION OF DISMISSAL

          COME NOW the parties, plaintiff Regina Boston and defendant Capital One Auto

Finance, a division of Capital One, N.A., and, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby

stipulate to the dismissal, with prejudice, of the above-captioned cause, with costs to be taxed as

paid.

          Respectfully submitted this 18th day of June, 2019,




                                                      Regina Boston
                                                      General Delivery
                                                      Charlotte, NC 28204

                                                      Pro Se Plaintiff


                                                      /s/ Ellen T. Mathews
                                                      Kristen P. Watson (NC Bar No. 51410)
                                                      Ellen T. Mathews (Admitted Pro Hac Vice)
                                                      BURR & FORMAN LLP
                                                      420 North 20th Street, Suite 3400


33679815 v1
         Case 3:18-cv-00155-MOC-DCK Document 38 Filed 06/18/19 Page 2 of 3
                                              Birmingham, Alabama 35203
                                              Telephone: (205) 251-3000
                                              Facsimile: (205) 458-5100
                                              Email: kwatson@burr.com
                                                     Emathews@burr.com

                                              Attorneys for Defendant Capital One Auto
                                              Finance, A Division of Capital One, N.A.




                                        -2-
33679815 v1
         Case 3:18-cv-00155-MOC-DCK Document 38 Filed 06/18/19 Page 3 of 3
